1    JAMES P. SHEA (State Bar No. 162483)
     LAW OFFICE OF JAMES P. SHEA
2    5055 Wilshire Blvd., Suite 830
     Los Angeles, CA 90036
3    Telephone: 323-954-9605
     Fax: 323-954-9012
4    E-mail: lawoffice5055@aol.com
5    Attorney for Plaintiff
6

7

8                             UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10                                  WESTERN DIVISION
11

12   CONNIE BENAVIDEZ,                )            NO. 2:17-CV-08603-DFM
                                      )
13              Plaintiff,            )            ORDER AWARDING EQUAL
                                      )            ACCESS TO JUSTICE ACT
14         vs.                        )            ATTORNEY FEES PURSUANT
                                      )            TO 28 U.S.C. § 2412(d), AND
15   NANCY A. BERRYHILL, Acting       )            COSTS PURSUANT TO 28 U.S.C.
     Commissioner of Social Security, )            § 1920
16                                    )
                Defendant.            )
17                                    )
     ________________________________ )
18

19          IT IS ORDERED that EAJA fees and expenses are awarded in the amount of
20   four thousand, seventy eight dollars and forty four cents ($4,078.44), pursuant to 28
21   U.S.C. § 2412(d), and costs pursuant to 28 U.S.C. § 1920 in the amount of four
22   hundred dollars and no cents ($400.00), subject to the provisions of the EAJA and
23   subject to the terms of the stipulation between the parties.
24   Dated: June 21, 2019
25

26                                     ____________________________________
27                                     HON. DOUGLAS F. McCORMICK
                                       UNITED STATES MAGISTRATE JUDGE
28
